Title: To Thomas Jefferson from Patrick Lockhart, 4 December 1780
From: Lockhart, Patrick
To: Jefferson, Thomas



Sir
Botetourt Dec. 4. 1780.

Your Excellencys Instructions relative to my conducting the prisoners taken on Kings mountain to the place of destination did not come to hand until fourteen days after dated. I set out next day to execute your Excellencys Commands. Before I reached the Lead mines I had advice that the Tories were chiefly Inlisted but was not certified how the British were disposed of until I arrived at Surry Courthouse (No. Carolina) where I met Colo. Martin Armistrong  in whose charge the prisoners had been. He informed me that the British had been ordered to Hillsborough by Genl. Gates, that some of the tories that had refused to inlist were sent to Halifax to be tried for treason. Some of those enlisted wer furloughed and that he sent one division by his brother a Major in the Continental Line to join our army. Major Armistrong also informed me that those men he took charge of was ordered by General Gates to be confined at Salisbury until exchanged, that the General and also Genl. Morgan informed him that a Carteel had been settled with Lord Cornwallis to exchange the prisoners taken on Kings Mountain for our regulars and Militia taken at Charlestown. I therefore concluded it unnecessary to proceed any further it appearing to me that the Measures adopted relative to the Destination of the prisoners were entirely changed neither could I learn where General Gates was at that time. I then returned home and hope the reasons above Assigned will prove satisfactory.
I am Yr. Excellency’s hbl Servt.,

Pat. Lockhart

